Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-18, 20-22, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,375,100 to Dipaolo. Dipaolo teaches a retail merchandise display device as best seen in figure 66. A pair of side supports (600 and 674, or 3422) mount on a display device wall via the hooks (610 or 3430) as a cantilevered extension. A shield (640) is pivotable mounted to an alarm device/alarm device support bar (644). The shield is raised or lowered to provide access through the opening to the retail merchandise containment region. An alarm device (650 and 654) is mounted to the support bar as best seen in figure 63. The alert device sends a signal based on when the shield is moved or opened. The alert device can send a sound or radio transmission (Dipaolo ‘100, Par 141, 166). The alert device can send a signal if the shield is opened too long (Dipaolo ‘100, Col 20, lines 18-26). A shelf is in the retail merchandise containment region to support merchandise. As best seen in figure 67, the side panels (600 and 674) have lower flanges or lateral stepped region. A top panel (672) create a . 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,375,100 to Dipaolo in view of US Patent 4,841,283 to Bubliewicz. Dipaolo discloses every element as claimed and discussed above except the alarm device includes a pivotable mounting plate that the shield is attached to. Bubliewicz teaches an alarm device built in/into a hinge. The alarm device has a pair of mounting plates (32,34) with one plate (34) mounted to the door and the other plate (32) attached to a stationary component. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the device of Dipaolo by replacing the hinge structure and alarm device with the integrated hinge and alarm device as taught by Bubliewicz to conceal the sensor/alarm device. 

s 23-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,375,100 to Dipaolo in view of US Patent 10,121,341 to Ewing. Dipaolo discloses every element as claimed and discussed above except the alarm device includes a pivotable mounting plate that the shield is attached to. Ewing teaches an alarm device (12) with a built pivtotably mounting plate (13) that holds the shield and provides a signal when the plate is rotated. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the device of Dipaolo by replacing the hinge structure and alarm device with the integrated hinge and alarm device as taught by Ewing to simplify by replacing two devices with one. 

Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. 
In regards to the rejection for claim 1, the applicant argues that the peg board wall (106) of Dipaolo could not be considered the peg hook support bar. The examiner agrees, but since no details of the peg hook being claimed, the upper shelf can be considered to be the peg hook 
In regards to the rejection for clam 11, the applicant argues merchandise support shelf does not vertically supports the pair of side supports. The examiner disagrees since as seen in figures 34-36, 38, 41, 66, 68, 70, 71 show embodiments where the alarm support bar (upper shelf) is supported by side supports that are mounted to a lower merchandise shelf. 
In regards to the rejections for claim 14, the applicant argues that the shield of Dipaolo is mounted to the shelf and not the alarm device. The examiner disagrees since the details of the alarm device are not present in claim 14. The shelf/support bar is considered to be part of the alarm device and therefore the shield is vertically supported by the alarm device. 
In regards to the rejections for claim 23, the applicant argues that the arrangement of Dipaolo require structure 654 to be driven by a cam arrangement on the shield 640 to actuate switch 652 and therefore if a pivotable mounting plate was added to structure 650 such an arrangement would require the shield 640 to be mounted at the rear of the merchandise containment region and this would have zero protective ability. The examiner disagree since either Bubliewicz or Ewing would modify the switch/sensor location from the rear region and integrate into hinge structure and thereby obviating the need for the structure (654). It should be noted that neither of the rejections uses protective ability as the motivation for the combination and therefore it is irrelevant whether the combination would or would not provide this feature. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.M.A/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637